Citation Nr: 1809501	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for left hip joint degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 21 years, from May 1962 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2012 decision denied service connection for a lumbar spine disability,  and the October 2015 decision continued a denial of service connection for left hip degeneration.

In November 2017, a Board hearing was held at the RO before the undersigned on the issue of service connection for a lumbar spine disability and the transcript is of record.  

The Board notes that the Veteran also appealed the issue of entitlement to service connection for sleep apnea.  In June 2016, during the pendency of appeal, the RO granted service connection for this disability.  Because the Veteran was awarded service connection, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for status post-left knee arthroplasty and bronchitis (to include as due to exposure to diesel fuel) have been raised by the record in an October 2016 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in service aboard the USS Sea Owl, an old diesel submarine, loading and unloading torpedoes that weighed 3000 pounds.  He states that he went to sick call due to his back pain several times and was given pain pills.  The Veteran indicates that his back has hurt since separation from service, but has gotten worse over the years.  The Veteran also notes that that his doctor told him that his back condition was caused by or aggravated by his service-connected right knee condition.  See the August 2013 and June 2015 DRO hearing transcript, November 2017 Board hearing transcript.

The Veteran was afforded a VA lumbar spine examination in March 2014.  The examiner diagnosed residuals status post L3-4 discectomy, which she opined was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the examiner was unable to find evidence for evaluation of a back condition while in the military.  The report of medical history dated in July 1982, two months prior to the Veteran's separation from service, was silent for a chronic back condition or disability.  

The Board finds that the examiner's opinion is not a sufficient basis on which to determine whether any diagnosed lumbar spine condition is related to the Veteran's active service.  

First, the examiner based her opinion solely on the lack of contemporaneous treatment records.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The examiner did not consider the lay reports of continued pain since the in-service injury, nor did she discuss the Veteran's contentions that he saw a surgeon about his back condition in the late 1980s or early 1990s.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

Second, a medical opinion on whether any current lumbar spine diagnosis was caused or worsened by the service-connected right knee condition has not been obtained.  

The Board therefore finds that a medical opinion addendum is necessary.  38 U.S.C. § 5103A(d) (2012). 

The claim for service connection for left hip degeneration was denied in an October 2015 rating decision.  The Veteran submitted a notice of disagreement in October 2016, indicating that he disagreed with the denial of service connection.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the March 2014 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide opinions on the following:  

a. Whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability had causal origins in active service.

The examiner should specifically address the Veteran's contentions that he hurt his back in service in the 1960s and went to sick call where he was given pain pills, and that his back pain has continued since service.

b. Whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is causally related to the service-connected right knee disability.  

c. Whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability is increased in severity by the service-connected right knee disability.

If the examiner finds that any current lumbar spine disability is aggravated by the service-connected right knee disability, the examiner should report the degree of severity of the disability before the onset of aggravation and report the current level of severity of the disability. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the AOJ should schedule the Veteran for such an examination. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

2.  Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for left hip degeneration.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




